Citation Nr: 1138779	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.	Entitlement to service connection for a cervical spine disability.

3.	Entitlement to service connection for a right upper extremity disability to include right hand, wrist and shoulder disability to include as secondary to a cervical spine disability. 

4.	Entitlement to service connection for hepatitis C.

5.	Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to November 1969, June 1970 to October 1970, October 8, 1974 to October 25, 1974, and September 2002 to December 2002.  The Veteran also had various periods of service in the National Guard and Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Board hearing at the RO in Denver, Colorado in June 2011.  This transcript has been associated with the file.

Also at the June 2011 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

Evidence on file includes allegations that are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See e.g., June 2011 Board hearing transcript; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, . . . VA must consider TDIU.").  The RO did not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (noting that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  This issue is REFERRED to the RO for appropriate action.  

The issues of entitlement to service connection for PTSD, right upper extremity disability, and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran's cervical spine radiculopathy is related to service.

2.	A May 1973 rating decision denied the Veteran's claim of entitlement to service connection for a lumbar spine disability as there was no evidence establishing the Veteran had a back injury related to service.  

3.	Evidence received since the May 1973 rating decision is cumulative of the evidence of record at the time of the May 1973 RO denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	Cervical radiculopathy was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
2.	The May 1973 rating decision which denied the Veteran's claim of service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.	New and material evidence has not been submitted for the claim of entitlement to service connection for a lumbar spine disability and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Cervical Spine Disability

Since the Board is granting entitlement to service connection for a cervical spine disability the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA for this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Lumbar Spine Disability

The notice requirements were met in this case by letters sent to the Veteran in May 2005, October 2005, and June 2006.  The May 2005 letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the October 2005 letter.  The June 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

A VA examination was not provided in conjunction with the Veteran's claim for a lumbar spine disability.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that his cervical spine disability began while he was on active duty.  The Veteran testified at the June 2011 Board hearing that he first experienced neck pain in July 1991 and reported to sick call.  He also testified that he was seen in August 1991 in Germany because he was still having pain in his neck.  The Veteran further testified he experienced pain in his neck in 2002 after he lifted multiple bags.

The Board notes a July 1991 service treatment record recorded that the Veteran had pain in the lower part of his neck which began after he felt it "pop."  An x-ray of the Veteran's cervical spine was normal, but he was diagnosed with torticollis and prescribed pain medication.  A June 2004 treatment record noted the Veteran had pain to his neck and a July 2004 MRI showed C7-8 radiculopathy.  In November 2004 the Veteran was seen with complaints of neck pain which had existed since 2002.  He reported numbness and a tingling sensation in his right arm.  A February 2005 treatment record also noted the Veteran complained of cervical pain for the last 3 years.  He was diagnosed with cervical radiculopathy.  The examiner recommended muscle relaxers and following up with surgical intervention in the future.

The Veteran was afforded a VA examination in November 2006.  The examiner noted the Veteran had been diagnosed with cervical degenerative disc disease.  The examiner performed an examination of the Veteran and ultimately opined that it was at least as likely as not that the Veteran's cervical spine disability was related to service.  The examiner's rationale was that the Veteran had been diagnosed with cervical radiculopathy and spondylolisthesis while in-service, which is when his current cervical spine disability began.  The Board observes a line of duty report for October 2002, when the Veteran was on active duty, found that the Veteran complained of neck pain.  The October 2005 line of duty report noted the Veteran's September 2004 treatment which revealed degenerative changes of the cervical spine and denervation.  A July 2004 treatment record also noted the Veteran was on his last day of active duty reserve status and was reporting with cervical radiculopathy symptoms.  A November 2004 treatment record also noted the Veteran complained of neck problems which began on active duty in October 2002 and had since worsened.  The Veteran had radicular symptoms in his right arm and was ultimately diagnosed with cervical radiculopathy.

In sum, as there is corroborative evidence that the Veteran currently suffers from cervical radiculopathy and there is a competent medical opinion linking this cervical spine disability to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for a cervical spine disability is granted.

Lumbar Spine Disability

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant brought a prior claim for service connection for a lumbar spine disability in April 1973.  The claim was denied in a May 1973 rating decision, of which the appellant was notified in that same month.  The Veteran did not appeal this decision and the May 1973 rating decision is final.  38 U.S.C.A. §§ 7103, 7266.  The appellant filed his petition to reopen his claim in May 2005.

At the time of the May 1973 denial, the evidence of record included service treatment records and a doctor's statement noting a work injury where the Veteran injured his back in November 1972.  The RO determined there was no evidence to show the Veteran suffered from a lumbar spine disability due to a disease or injury in service.  See May 1973 rating decision.  

Following his application to reopen his claim, the Veteran submitted evidence including testimony, private treatment records, and service treatment records.  As discussed below, reopening is not warranted on the basis of this evidence.

The evidence provided by the appellant after the May 1973 rating decision is either duplicative of evidence previously considered or does not pertain to the grounds of the prior, final denial.  The private treatment records indicate the severity of the Veteran's current lumbar spine disability, however there is no opinion linking this disability to service.  See e.g., February 2005 and January 2006 MRIs.  

The Veteran provided June 1977 treatment records from the US Air Force Medical Center where he complained of a 7 year history of back pain.  An x-ray found post operative changes from the Veteran's 1973 laminectomy, but little if any significant degenerative arthritis changes.  Ultimately the Veteran was diagnosed with a lumbar strain of undetermined etiology. 

The Board has also reviewed the Veteran's most current service treatment records.  Although they were not in the claims file at the time of the May 1973 decision, the VA could not have obtained these records because they did not exist at that time.  As such, review of the claim on a new and material basis is still proper.  38 C.F.R. § 3.156 (2011).  The Veteran was afforded multiple medical examinations throughout service; however he did not report that he was suffering from a lumbar spine disability.  A March 1987 Report of Medical History noted no recurrent back pain, and no spine defects were found on examination.  See also April 1994 Report of Medical Examination and History and November 1996 Report of Medical History.

The Veteran's personal statements repeat that he believes his lumbar spine disability was caused by service.  See e.g., June 2011 Board hearing transcript.  He also testified that after his lumbar spine surgery in 1973 his back pain worsened.

The private and service treatment records are new, in that they show the extent of the Veteran's lumbar spine problems and were not previously considered.  However, they are not material because they still do not show the Veteran's lumbar spine disability was caused by active duty.

With regard to the Veteran's testimony, it is also new.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, and the additional spine injury in 1972, the Veteran is not competent to provide an opinion linking any current lumbar spine disability to service.  

The Board finds that new and material evidence has not been received to establish a nexus between service and the Veteran's lumbar spine disability.  The petition to reopen the claim of service connection for a lumbar spine disability is denied.  See 38 C.F.R. § 3.156(a).

As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen a claim of entitlement to service connection for a lumbar spine disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for cervical radiculopathy is granted.

The petition to reopen the claim of service connection for a lumbar spine disability is denied.


REMAND

As discussed below, the Veteran's claims of entitlement to service connection for PTSD, a right upper extremity disability, and hepatitis C are remanded for further development.

PTSD

The Veteran contends that he suffers from PTSD as a result of working in an intelligence unit while in-service.  The Veteran does not claim that he was exposed to combat on the ground during active duty; rather he claims that he worked in an intelligence unit where his duties included viewing live gunship infra red and standard gunship cameras that fed real time video of battlefield situations.  This video feed was used to inform senior staff of the situation so that they could determine what the next best step was.  See November 2009 claim.  The Veteran contends that he witnessed up close destruction of homes, buildings, and human lives.  The Board observes the Veteran was awarded the Joint Service Achievement Medal for his work in this unit and he was specifically recognized for implementing and supporting new technologies to provide enhanced real time intelligence support to those in the field.  

In a November 2009 VA treatment record, the Veteran reported that his work was in the field of intelligence and involved watching video feed of combat situations including ones in which people were killed.  The examiner diagnosed the Veteran with PTSD and noted that it maybe have been intensified by his early life experiences with his father.  An October 2010 VA treatment record noted the Veteran suffered from severe PTSD; however the psychiatrist did not link the Veteran's PTSD to his experiences as an intelligence officer.  The Veteran also did not report these experiences at this appointment.

The Board finds the Veteran should be afforded a VA examination to determine if he suffers from PTSD as a result of his claim that he worked in an intelligence unit which required watching live video feed of wartime casualties.  

Right upper extremity disability 

The Veteran originally filed a claim for entitlement to service connection for a right hand and right shoulder disability.  See May 2005 claim.  A December 2006 rating decision denied the right hand claim noting that although the Veteran complained of right wrist pain during service in October 2002, there was no evidence of any residuals stemming from this incident.  The RO also found there was no evidence linking the Veteran's right shoulder disability to service.  

Although the Veteran's original claim was for entitlement to service connection for right shoulder and hand injuries, the Court has held "a sympathetic reading of the appellant's pleadings cannot be based on a standard that requires legal sophistication beyond that which can be expected of a lay claimant and must consider whether the appellant's submissions, considered in toto, have articulated a claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) citing Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  As such, the Board will recharacterize the issue as entitlement to service connection for right upper extremity disability in order to better serve the Veteran's interests.  It is acknowledged that the Veteran did not argue that right upper extremity claims were secondary to his cervical spine disability; however, the record clearly raises this matter.  Specifically, the November 2006 VA examiner opined that the Veteran's right arm pain was related to his cervical radiculopathy and not carpal tunnel syndrome.  Service connection for cervical radiculopathy is now in effect. Accordingly, the Veteran should be afforded a new VA examination to determine the etiology of any right upper extremity disability and if it is related to his service-connected cervical spine disability.

Hepatitis C

With regard to the Veteran's claim of entitlement to service connection for hepatitis C, the Veteran contends that his current hepatitis C was caused by air gun inoculations in-service.  See e.g., June 2011 Board hearing transcript.  Furthermore, there is a private medical opinion from June 2011 which indicates that the Veteran's blood work from July 1977 tended to indicate that the Veteran was infected with hepatitis C, even though it was not diagnosed at that time.  The claim should be remanded for a medical examination, which takes into account the June 2011 opinion, to determine if the Veteran's hepatitis C is at least as likely as not related to service.

Finally, the Board notes there are multiple dates in which the Veteran is said to have served in the National Guard and Reserves.  See e.g., December 2006 rating decision, August 2008 rating decision, and June 2011 representative's statement.  As such, on remand the Veteran should be requested to provide information as to what dates he served in the National Guard and/or Reserves following separation from service in October 1974.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that he provide information on when he served in the National Guard and Reserves.  The Veteran should also be asked to verify what dates he served on active duty during his time in the National Guard and Reserves.  After obtaining information from the Veteran, contact the National Personnel Records Center, or other appropriate source, and request a verification of all periods of active duty, ACDUTRA, and INACDUTRA service.

All efforts to obtain such records must be documented and associated with the claims file. VA must attempt to obtain these records until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(e)(1). 

2.	Schedule the Veteran for a VA psychiatric examination to determine if the Veteran suffers from PTSD due to a claimed stressor.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, taking the Veteran's claimed stressors in an intelligence unit as true, the examiner should specifically state whether or not the Veteran has PTSD due to this claimed stressor.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	Schedule the Veteran for an appropriate VA examination to include a neurological examination to determine the etiology of any right upper extremity disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer the following opinions:

a)  Whether it is at least as likely as not that any current right upper extremity disabilities, including those to the hand, wrist, and arm, are related to service and 

b)  Whether it is at least as likely as not that any right upper extremity disabilities were caused or chronically worsened (beyond its natural progression) by the Veteran's service-connected cervical spine disability.

If the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.	Schedule the Veteran for a VA examination to determine the etiology of his hepatitis C.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should determine whether it is at least as likely as not that the Veteran's current hepatitis C is related to service. The examiner should take into account the July 1977 lab findings as well as the June 2011 private medical opinion.

If the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.	After completing the above, and any other development deemed necessary, the Agency of Original Jurisdiction should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


